﻿198.	 Mr. President, on behalf of my delegation and myself, I extend our sincerest congratulations on your election as President of this session, and I express my confidence that the work of the session will produce achievements of benefit to all in our international community. We have the advantage of your long experience, combined with your renowned skill and wisdom, and the earnest efforts of your Government in the service of peace. Therefore, Mr. President, I have no doubt that you will perform the functions entrusted to you in the best possible manner.
199.	I must also commend the excellent performance of your outstanding predecessor, Mr. Amerasinghe, in conducting the previous session, which covered many important tasks, and I wish to congratulate the Secretary-General, Mr. Kurt Waldheim, for his ceaseless efforts in the service of this Organization and its Charter. I should also like to take this occasion to welcome the new Members which-have joined our Organization at this session.
200.	My country recognizes the great importance of the role of the United Nations in promoting and supporting world peace and security and in accelerating co-operation between all nations in all possible fields, in order to bring welfare and stability to the entire human community and to arrest the catastrophes of war and the evil effects of conflict and dissension, which destroy the hopes of everyone for security, stability and a free and decent life.
201.	While we are aware of the numerous and important achievements of the United Nations in the service of international peace and security, and in the development of economic and social co-operation among various countries, we feel that the United Nations has not realized its full potential in either of those two fields. Neither world peace nor international economic co-operation is as widespread as it ought to be. Now, more than ever before, there is an urgent need in both those fields for joint and continuous efforts to eliminate the threats to international peace and to remove the existing obstacles to greater international economic co-operation.
202.	The most dangerous threat to international peace and security is the deterioration of the situation in the Middle East resulting from Israel's defiance of the international mandate represented by the Charter of the United Nations and its resolutions.
203.	Israel's deliberate obstruction of the present peace efforts exposes the area to the danger of a new and explosive armed conflict, the destructive consequences of which will not be confined to the Middle East region but will extend to the whole world.
204.	At present the Middle East is at a cross-roads: either the peace efforts will succeed and a just and permanent peace will be achieved in the area, or they will fail, leading inevitably to a new and terrifying eruption.
205.	The international community, whose mandate has been entrusted to the Assembly, has no choice but to support and endorse the rule of law and justice, to seek peace, to put an end to Israel's intransigence and to demand that Israel respect international law and implement United Nations resolutions, in particular Security Council resolutions 242 (1967) and 338 (1973) condemning the acquisition of foreign territories by force and calling for the withdrawal of Israel from the Arab territories which it has occupied since 1967. In this regard the international community must also see to it that the Palestinian people is given its full, legitimate and inalienable rights.
206.	My country's absolute belief that peace and security for the whole of the international community are inextricably linked causes it to view with grave concern the dangerous intervention of external Powers in the internal affairs of the peoples of the African continent.
207.	Occurring after the long and bitter struggle for independence by the African peoples, this foreign intervention aggravates the problems of this continent and dims its countries' prospects for that genuine peace which Africa and-the international community are seeking, especially after the long sufferings endured by those countries in their struggle for independence. We see in this foreign intervention nothing but a blow to the hopes and aspirations of the African peoples in their pursuit of a free and peaceful life in accordance with a system of free choice and self-determination, free of any foreign interference.
208.	The aim of this foreign intervention is also the destruction of existing efforts to find solutions to the urgent problems of the African continent, solutions which will lead to security, stability and the development of the economic capabilities of the African peoples.
209.	The implementation of the Declaration of the Indian Ocean as a Zone of Peace will exempt that region from international conflicts, thereby freeing its peoples to develop their countries in a climate of security and stability and enable them to participate more effectively in solving the problems confronting mankind.
210.	A problem which is still a source of great concern to us all is the arms race between the super-Powers. In addition to the huge waste of financial resources which it entails, the arms race is dragging the world to the brink of a bottomless pit. For that reason, and recognizing the fact that the United Nations has not in recent years reached an adequate agreement on the numerous matters related to disarmament, we see a need to increase our efforts to take new steps to achieve progress in this area.
211.	We look forward to a discussion of the subject of disarmament at the coming special session of the United Nations devoted to that purpose and we hope that fruitful progress will be achieved through it.
212.	Also, the slowdown in international detente places a special responsibility on the two super-Powers, principally because of the continuation of conflicts between them. The effect of these conflicts is not limited to preventing effective co-operation between the two super-Powers in solving the multiple problems facing the world. In addition, this strife also has a negative effect on the policies of other countries associated with the two super-Powers. This leads, in turn, to the aggravation of regional conflicts which might easily be solved but for the involvement of the superpowers. Therefore, the responsibility for maintaining world peace and security, while the common responsibility of all countries, falls predominantly on the two super-Powers, which have a greater stake in peace and security and which, therefore, should seek an end to their long-standing conflicts and guard the interests of the international community, guaranteeing its security and stability.
213.	I shall turn now to contemporary international economic problems. Without a doubt, there is now a certain measure of economic co-operation among our countries, but we hope to achieve greater co-operation in order to enable the developing countries to increase their growth rates. In the interest of the goals of development and economic growth for the developing nations, we call for a redoubling of effort directed towards international trade and foreign aid. We hope that the dialogue will continue both on measures to fight inflation and to lighten the burden of debt and interest and on other matters often touched upon in this forum by the developing countries.
214.	To be realistic, it is not by our awareness of the integrated nature of the international economy nor by our conviction as to the necessity for economic co-operation among nations that we shall surmount the international economic problems facing our world today. In the international community there are countries which made big strides in economic development and which have already established an industrial base with trained cadres of workers supporting their economic affluence and pushing it forward. There are also other countries, unfortunately constituting the great majority, which lack sufficient resources to develop their economies independently. Those countries are therefore in need of foreign assistance for their development efforts.
215.	For the realization of the integrated world economy based on sound co-operation among States, which we all advocate, there rests on each of the two groups a special responsibility related to their respective economic situation. It is possible for the developing countries to redouble their growth efforts by concentrating on productive growth activities chosen according to enlightened policies. By the same token, the developed countries must allocate more economic aid to the developing countries to accelerate their growth and progress. The co-ordinated efforts of the developing countries, on the one hand, and the positive assistance of the developed countries in support of these efforts, on the other, is the ideal combination to bring favourable results and lessen economic disparity in the world.
216.	Naturally, the issue cannot be resolved by considering it a matter of assistance. As we know, there is an acute need to increase the measure of economic and commercial co-operation between the countries of the two groups so as to bring about greater responsiveness to the requirements of the developing countries than we observe today. There is also the problem of transfer of technology to the developing countries. This transfer must be facilitated and accelerated to enable the developing countries to build up their industries rationally and in the shortest possible time. Still another problem is posed by the ratio between the prices of the raw materials exported by the developing countries and the industrial products they import from the developed countries. There is a need to arrive at an equitable and logical link between the prices of the two classes of commodities.
217.	We have followed the North-South dialogue which took place in Paris between the developed and the developing countries for the purpose of establishing the foundations for a new international economic order that would assure greater justice to the developing countries.
218.	Although this dialogue did not realize everything which we had hoped for, it has produced some limited measures such as, for example, the joint fund to finance commodity stocks under the Integrated Programme for Commodities and also certain rules related to governmental assistance for development. We hope that the developed countries will implement those resolutions and pursue their dialogue with the developing countries to lay the basis for a new international economic order serving the interests of all. We therefore call for the resumption of the North-South dialogue. With the same enthusiasm and for the same reason, we hope that the Arab-European dialogue will continue more positively than ever for the enhancement of our mutual interests and benefits.
219.	My country has always participated in the numerous sessions of the Conference on the Law of the Sea, believing in the special importance of this Conference to all countries of the world, whether coastal or land-locked. My country, being a coastal State, has been contributing working papers and ideas since the second session in Caracas, in the conviction that it will help, albeit in a limited way, towards establishing an international legal framework for the various issues being discussed or considered at these sessions. It was the hope of my country, among many others, that the most recent session would conclude, as was indeed expected, with the formulation of an international treaty encompassing those various ideas, aspects, issues and principles of the law of the sea. Although our hope was not fulfilled, there is no doubt that we must support what has been achieved thus far. We hope that the next session will succeed in its assignment, and in realizing our hopes.
220.	All this having been said, there is one more subject to which my country attaches great importance and to which it is committed with the utmost seriousness and loyalty. I refer to the concept of regional co-operation in all its aspects, as the working basis for expansion of co-operation on an international scale. A regional structure with the majority of participants having cultural affinity and interdependent economies, in addition to geographical proximity, is the surest guarantee for the success of co-operation on its fullest scale among countries having such bonds. If regional co-operation is practised in a manner well adapted to the capabilities of the member countries of the regional group, with full scope given for possibilities of industrial- economic co-ordination and integration, each member country will benefit, relationships will be strengthened, the spirit of friendship and good neighbourliness will be promoted, and the possibilities of conflict will be removed.
221.	In this belief, and with the guidance of His Majesty Sultan Qabus bin Said, my country has taken the initiative in establishing co-operation of this kind in our region and is pursuing it with full dedication, cherishing the hope that greater co-operation among our countries in all possible fields will be achieved for the common benefit of all States and peoples in the region.
222.	Since the day on which my country joined the international family, it has been working at home and abroad, striving earnestly to keep abreast of modern developments, taking great strides in self-development, making full use of the experience of more advanced people—all in the belief that human experience is the common heritage of all mankind and that the international community no longer consists of isolated entities.
223.	There remains one final subject on which I really did not intend to speak. But regrettably and despite my awareness of your valuable time, I find myself compelled to exercise my right of reply to the unfounded and fallacious statements made by the Chairman of the Presidential
Council of the People's Democratic Republic of Yemen before this Assembly at its 16th meeting, on Monday, 3 October.
224.	Allow me first to point out that the statements of the speaker from South Yemen are not only a travesty of the facts but also constitute a direct interference in the internal affairs of a Member State in violation of the provisions and principles of the Charter of the United Nations, a matter which the United Nations always tends to avoid.
225.	Since its independence, Southern Yemen, driven by sinister motives of aggression, is always breeding conflicts in order to endanger peace and security in the Arabian peninsula. To do so it has sponsored terrorist organizations in execution of the designs of one of the superpowers. The Sultanate of Oman, together with other Arab States, tried to help Southern Yemen to get rid of this alien and foreign influence. We assured and reiterated our readiness to help before the non-aligned Conference held in Colombo last year. Yet it is evident that the ruling clique in Aden is not only aiming at stirring up disorder and instability in the region, but is also bent on crushing the fundamentals of the national spirit of the people of Southern Yemen, which has led to the butchering of thousands and the assassination of leaders inside and outside Southern Yemen. This resulted in the influx of more than half a million refugees to neighbouring countries. These refugees were forced to leave their homes and live in neighbouring countries, thus causing those countries innumerable problems. These people were driven out of Southern Yemen, not because they had committed any offence, but solely because of their refusal to abandon their religious and spiritual heritage and convictions and be subjected to unjust alien laws and ideologies.
226.	The real danger which we face and which the international community faces is the fact that the policies of Southern Yemen are fundamentally based on the policies of terrorism. Its terrorist agents are feverishly bent on creating chaos and disorder in the region. Our main worry here is that navigation in the Strait of Hormuz should not be endangered by the acts of these terrorists. Such acts could affect the safety and passage of international oil tankers through this Strait, which is so vital and important to the whole world. My country has a special responsibility in safeguarding international navigation through the Strait of Hormuz and we shall never allow it to be threatened or endangered. We hold Southern Yemen fully responsible for having created certain circumstances by adopting policies of supporting and abetting terrorist- organizations, to the detriment of the whole world economy. There is no need to confirm this here, because it has already been confirmed from this rostrum by the Chairman of the Presidential Council of the People's Democratic Republic of Yemen. We only intended to bring these facts to the attention of Member States. We had hoped that Southern Yemen would pursue a realistic policy of peaceful coexistence among all the regimes in the region, but, regrettably, the ruling clique in Aden declared unequivocally before this Assembly that they do not intend to bring about favourable conditions for coexistence, peace and stability in this part of the world. A State such as Southern Yemen, which completely ignores its international responsibilities, is not worthy of support or membership in the international family. It is not a responsible regime able or willing to maintain the interests of its people or to work, with the rest of the world, for the objectives of peace and security. We affirm here that, inasmuch as we believe in the Charter of the United Nations, and inasmuch as we are committed to creating good and friendly relations with our neighbours, we will never relinquish our sovereignty or independence and will never allow any interference in our internal affairs.
227.	The Sultanate of Oman sincerely extends the hand of friendship and fruitful co-operation to all the countries of the world, without making any distinction as to social or political regime; it honours the principles of respect for national sovereignty and non-interference in the internal affairs of others, concentrates its efforts on self-development, co-operates with all in what is beneficial to all, and upholds at all times the Charter of the United Nations and strives to apply its principles to best effect.
 


